DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.





Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (JP 2011154183 A) (references herein made with respect to English machine translation attached), in view of Okada et al. (US 2009/0317737 A1), and further in view of Omori (JP 2013195833 A) (references herein made with respect to English machine translation attached).

Ikeda teaches a white toner for electrostatic charge image development comprising a binder resin, a first white pigment, and a second white pigment ([0027]). The first white pigment corresponds to the white pigment of the Applicant’s invention, and the second white pigment corresponds to the inorganic fine particle of the Applicant’s invention. In the white toner, inorganic materials such as titanium oxide, zinc oxide, zinc sulfide, and the like are generally used as white pigments. When two or more kinds of white pigments are used, the dispersibility of the white pigment is improved, and the seepage of the release agent onto the surface of the toner is inhibited. The white toner has a total pigment content of 20% by mass or more and 50% by mass or less with respect to the total mass of the toner ([0028]). It is desirable that the content of the first white pigment is higher than the content of the second white pigment. As a result, a white toner image with high coloring power and shielding power can be obtained. The content of the first white pigment is preferably from 10% by mass to 30% by mass, and more preferably 20% by mass to 30% by mass. If the content of the first white pigment is 10% by mass or more, sufficient hiding power can be obtained. Further, if the content of the first white pigment is 30% by mass or less, there is no need to increase the amount of the second white pigment added in order to maintain the dispersibility of the first white pigment, and the binding content containing in the toner does not need to be increased. Furthermore, deterioration of fixed image strength due to a decrease in the proportion of the resin is less likely to occur. On the other hand, the content of the second white pigment is preferably 10% by mass to 30% by mass, and more preferably 10% by mass to 20% by mass. If the content of the second white pigment is 10% by mass or more, sufficient dispersibility of the second white pigment is maintained. If the content of the second white pigment is 30% by mass or less, sufficient hiding power can be obtained. Therefore, it is not necessary to increase the amount of the first white pigment added in order to maintain the concealing property, and deterioration of fixed image strength due to a decrease in the ratio of the binder resin contained in the toner is less likely to occur ([0034]). 
Examples of the first white pigment include titanium dioxide, barium sulfate, and zinc oxide ([0037]). Among these, zinc oxide is preferable ([0037]). Examples of the second white pigment include pigments having a hollow structure, such as hollow silica, hollow titanium oxide, hollow calcium carbonate, and hollow zinc oxide ([0038]). Among these, hollow silica is preferred in view of high coloring power and shielding power, which results in improvements to the glossiness of the toner ([0038]). Additionally, a white pigment other than the first white pigment and the second white pigment may be used. The third white pigment may be used to the extent that it does not impair the effect of the combined use of the first and second white pigments. Examples of the third white pigment include heavy calcium carbonate, light calcium carbonate, magnesium oxide, amorphous silica, and colloidal silica ([0039]). 
Examples of the binder resin include amorphous resins, and crystalline resins. The amorphous resin is preferably used in the range of 50% by mass or more and 80% by mass or less of the components constituting the white toner particles. When the crystalline resin is used in combination with the amorphous resin, the crystalline resin is used in the range of 5% by mass or more and 30% by mass or less ([0041]).
In the preparation of the first white dispersion (A1), rutile-type titanium oxide (commercially known as CR-60-2) was used as the first white pigment ([0118]). Titanium oxide is one of the white pigments listed in instant claim 2. Next, in the preparation of the second white dispersion (B1), hollow silica (commercially known as Silinax) was used as the second white pigment ([0123]). Silica is the inorganic fine particle recited in claim 3. Then, in example 1 in the production of the white toner, 275 parts of white pigment dispersion (A1) (“equivalent to 25% in the toner particles”) and 165 parts of white pigment dispersion (B1) (“equivalent to 15% in the toner particles”) were added to an emulsion ([0141]). The content of the white pigments in example 1 meet the ranges recited in instant claims 1 and 4.
Ikeda is silent to teach the work function of the first white pigment and the second white pigment. However, using the work function of two substances as an indicator of charge stability is well known in the art. For example, Okada teaches a color toner which has improved charging rate and charge stability against changes in environment (Abstract). Okada teaches an example containing two substances, wherein substance A differs from substance B in its work function. If two substances with different work functions come into contact with each other, electrons may move from the substance with a relatively low work function to the other substance. For example, the electrons of substance B (having the relatively low work function) may move to substance A (having the relatively high work function), and the energy level of the electrons of substance A may increase, and thus the electric potential may change according to the energy level of the electrons of substance A. On the other hand, since the electrons have left the substance B, the energy level of electrons of substance B may be reduced, and the electrical potential may also change according to the energy level of electrons of substance B. An electric field may be formed between the electric charges of substance A and B. The electric field may interrupt the movement of electrons, and as a result, if the energy level of electrons reaches the average energy level, the electric potential may not change any further ([0038]).
This concept is further exemplified in the teachings of Omori. Omori teaches a non-magnetic one-component toner ([0001]). For the non-magnetic one-component toner, silicon oxide (silica) and an oxide of a metal with a smaller work function than silicon, for example, titanium oxide (titania) are adjacent to each other in the particle interior. Thus, at the interface, where substances of different work functions are adjacent to each other, electrons migrate to the silicon oxide-side that has a large work function, generating an electron deficiency on the titanium oxide-side that has a small work function, and stability is achieve in the state in which the two Fermi levels become equal. When such a state is achieved, the silicon oxide-side that has a large work function is able to pass a positive charge easily, but passing a negative charge becomes difficult. Accordingly, even if the toners undergo triboelectric charging with each other and a positive charge, which is a revers polarity charging, is generated, leakage of the positive charge by passing through the silicon oxide-0side with a large work function is facilitated, thereby limiting the generation of a reverse polarity-charged toner. Moreover, since leakage of negative charge, which is the normal charging, by the silicon oxide with a large work function becomes difficult, the occurrence of low charge toner, reduced amount of charging, are inhibited ([0058]).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the content and work function of the first and second white pigments in the white toner of Ikeda, with the goal of perfecting the charging properties of the white toner particles. Such experimentation would be routine and well within the purview of one of ordinary skill in the toner/chemical art.

Conclusion




























Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737   

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        08/25/2022